DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of Group I, claims 2-16 in the reply filed on February 11, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


1.	Claims 4 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
	Claims 4 and 6 recite polypeptides comprising amino acids 2276-2710 of SEQ ID NO: 6 and amino acids 2687-2710 of SEQ ID NO: 6.  Applicants have pointed to support in Tables 1 and 2.  However, Tables 1 and 2 do not appear to recite any particular fragment ending at amino acid 2710.  
	Applicants are required to identify (page and line number of the specification) providing support for the particular fragment claimed or cancel the newly added material.

2.	Claims 2, 6, and 9-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Claims 2, 6, and 9-16 recite polypeptides comprising a first C-terminal portion from C. difficile toxin A and a second C-terminal portion from C. difficile toxin B, wherein the second C-terminal portion from C. difficile toxin B does not comprise amino acids 1834-1967 corresponding to SEQ ID NO: 8.  (Emphasis added).
	The specification and claims do not indicate what distinguishing attributes are shared by the members of the genus.  Thus, the scope of the claims includes numerous fails to provide a representative number of species to describe the genus.  Thus, applicant was not in possession of the claimed genus.  
Adequate written description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it.  The protein itself is required.  See Fiers v. Revel, 25 USPQ 2d 1601 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Lts., 18 USPQ2d 1016.  
	Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 111, clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented . 
	 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


3.	Claim(s) 2, 6 and 11-16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gluckman et al.
	The claims are directed to polypeptides comprising a first C-terminal portion from C. difficile toxin A and a second C-terminal portion from C. difficile toxin B, wherein the second C-terminal portion from C. difficile toxin B does not comprise amino acids 1834-1967 corresponding to SEQ ID NO: 8.  (Emphasis added).
	Gluckman et al (US Patent Number 6,365,573) disclose of the pharmaceutical compositions for treatment comprising the tripeptide Gly-Pro-Glu.  (See abstract).  Gluckman et al further disclose of administering the tripeptide in combination with carriers, excipients or an adjuvant.  (See column 3).  
.

4.	Claim(s) 2-6 and 9-16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Thomas Jr et al.
	The claims are directed to polypeptides comprising a first C-terminal portion from C. difficile toxin A and a second C-terminal portion from C. difficile toxin B, wherein the second C-terminal portion from C. difficile toxin B does not comprise amino acids 1834-1967 corresponding to SEQ ID NO: 8.  (Emphasis added).
	Thomas Jr et al (US Patent Number 5,919,463) disclose of the pharmaceutical compositions for treatment comprising C. difficile toxin A fused to Helicobacter pylori urease, or C. difficile toxin B fused to Helicobacter pylori urease.  (See columns 2-3).  Thomas Jr et al further disclose of administering the fusion protein in combination with carriers, excipients or an adjuvant.  (See columns 3-4, 7; Example V).  Thomas Jr et al further disclose of fragments containing repeating units.  (See column 1).    
	As the full length C. difficile toxin A disclosed by Thomas Jr et al comprises SEQ ID NO: 6 of the instant invention and is fused to a Helicobacter pylori urease (which comprises a “portion” of the C. difficile toxin B, wherein that portion does not comprise 


Claims 7-8 are objected to for depending upon a rejected base claim, however, claims 7-8 are free of the prior art of record.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark NAVARRO whose telephone number is (571)272-0861. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571 272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ALBERT M NAVARRO/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        February 23, 2022